JONES, JUDGE:
The facts and circumstances giving rise to this claim are the same that were alleged and proved in Lois and Dayton Shinn vs. State Road Commission, 7 Court of Claims (W.Va.) 162, and the opinion in that case is applicable here.
Briefly, on November 24, 1967, the Claimant’s automobile was parked approximately seven feet off the paved portion of State Secondary Road 23 and U. S. Route 35 in Mason County, when it was struck and damaged by a State Road Commission (now Department of Highways) truck, operated by a State Road Commission employee. The Respondent admits that the truck’s brakes were defective, and it is undisputed *175that the cause of the collision was the failure of the driver to keep the vehicle under control.
The Claimant presented an estimate of the cost of repairs in the amount of $409.87, and the 'same 'has 'been stipulated to be fair and reasonable. Accordingly, the Court hereby awards the claimant, Lowell C. Shinn, the sum of $409.87.